Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the independent claims, and specifically in view of examiner’s amendments applicant’s arguments in Remarks filed September 28, 2021.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Christine Wong on Monday, October 18, 2021.

1. (Currently amended) A system comprising:
a processor in communication with a storage, the processor configured to execute instructions in the storage to cause the system to:
conduct a messaging campaign over at least a first phase and a second phase in accordance with initially defined parameters for the messaging campaign, the first and second phases being separated temporally based on a schedule included in the initially defined parameters, the initially defined parameters including a first set of parameters for conducting the first phase and a second set of 
	conduct the first phase of the messaging campaign in accordance with the first set of parameters, the first set of parameters defining at least a first group of intended recipients of a first message and a respective first distribution channel;
	responsive to conducting the first phase of the messaging campaign, track online activity associated with one or more members of the first group, wherein the online activity occurs in temporal alignment with the first phase and is associated with a store;
based on analysis of the tracked online activity associated with one or more members of the first group, identify the one or more members as belonging to a subgroup of the first group and change the second set of parameters for delivering a second message to the one or more members; [[and]]
	prior to conducting the second phase of the messaging campaign, generate a recommendation to conduct the second phase of the messaging campaign for the one or more members using the changed second set of parameters[[.]];
	conduct the second phase of the messaging campaign according to the changed second set of parameters for the subgroup; and
conduct the second phase of the messaging campaign for a remainder of the first group according to the second set of parameters included in the initially defined parameters.
2. (Previously presented) The system of claim 1, wherein the analysis of the tracked online activity comprises analysis of at least one of: online activity associated with a first store associated with the messaging campaign, or online activity associated with a second store not associated with the messaging campaign.
3. (Previously presented) The system of claim 1, wherein the tracked online activity is associated with a purchase of a first offering associated with the messaging campaign.

	change the second set of parameters to suppress promotion of the first offering to the one or more members in the second phase of the messaging campaign.
5. (Previously presented) The system of claim 3, wherein the processor is configured to execute instructions to cause the system to:
	change the second set of parameters to promote a second offering, that is related to the first offering, to the one or more members in the second phase of the messaging campaign.
6. (Cancelled)
7. (Cancelled) 
8. (Previously presented) The system of claim 1, wherein the second set of parameters included in the initially defined parameters define a second group of intended recipients, and wherein the processor is configured to execute instructions to cause the system to change the second set of parameters to reassign the one or more members to the second group.
9. (Previously presented) The system of claim 1, wherein the tracked online activity comprises at least one of:
	a page view event;
	a purchase transaction event;
	an offering search event; or
	a product review event.
10. (Previously presented) The system of claim 1, wherein the change to the second set of parameters comprises at least one of:
	a change in distribution channel;
	a change in message content;
	a change in message timing;

	a change in incentive.
11. (Previously presented) The system of claim 1, wherein the processor is configured to execute instructions to cause the system to:
	associate the tracked online activity with a second distribution channel; and
	change the second set of parameters to deliver the second message using the second distribution channel.
12. (Previously presented) The system of claim 1, wherein the processor is configured to execute instructions to cause the system to:
	automatically implement the recommendation to conduct the second phase of the messaging campaign for the one or more members using the changed second set of parameters.
13. (Currently amended) A computer-implemented method comprising:
conducting, by a computing platform, a messaging campaign over at least a first phase and a second phase in accordance with initially defined parameters for the messaging campaign, the first and second phases being separated temporally based on a schedule included in the initially defined parameters, the initially defined parameters including a first set of parameters for conducting the first phase and a second set of parameters for conducting the second phase, wherein conducting the messaging campaign comprises:
	conducting the first phase of the messaging campaign in accordance with the first set of parameters, the first set of parameters defining at least a first group of intended recipients of a first message and a respective first distribution channel;
	responsive to conducting the first phase of the messaging campaign, tracking online activity associated with one or more members of the first group, wherein the online activity occurs in temporal alignment with the first phase and is associated with a store;
based on analysis of the tracked online activity associated with one or more members of the first group, identifying the one or more members as belonging to a subgroup of the first group and changing the second set of parameters for delivering a second message to the one or more members; [[and]]
	prior to conducting the second phase of the messaging campaign, generating a recommendation to conduct the second phase of the messaging campaign for the one or more members using the changed second set of parameters[[.]];
	conducting the second phase of the messaging campaign according to the changed second set of parameters for the subgroup; and
conducting the second phase of the messaging campaign for a remainder of the first group according to the second set of parameters included in the initially defined parameters.
14. (Previously presented) The computer-implemented method of claim 13, wherein the analysis of the tracked online activity comprises analysis of at least one of: online activity associated with a first store associated with the messaging campaign, or online activity associated with a second store not associated with the messaging campaign.
15. (Previously presented) The computer-implemented method of claim 13, wherein the tracked online activity is associated with a purchase of a first offering associated with the messaging campaign, and the second set of parameters is changed to suppress promotion of the first offering to the one or more members in the second phase of the messaging campaign.
16. (Previously presented) The computer-implemented method of claim 13, wherein the tracked online activity is associated with a purchase of a first offering associated with the messaging campaign, and the second set of parameters is changed to promote a second offering, that is related to the first offering, to the one or more members in the second phase of the messaging campaign.
17. (Previously presented) The computer-implemented method of claim 13, wherein the tracked online activity comprises at least one of:
	a page view event;
	a purchase transaction event;

	a product review event.
18. (Previously presented) The computer-implemented method of claim 13, further comprising:
	associating the tracked online activity with a second distribution channel; and
	changing the second set of parameters to deliver the second message using the second distribution channel.
19. (Previously presented) The computer-implemented method of claim 13, further comprising:
	automatically implementing the recommendation to conduct the second phase of the messaging campaign for the one or more members using the changed second set of parameters.
20. (Currently amended) A non-transitory computer readable medium having computer-executable instructions stored thereon, wherein the instructions, when executed by a processor of a system, causes the system to:
conduct a messaging campaign over at least a first phase and a second phase in accordance with initially defined parameters for the messaging campaign, the first and second phases being separated temporally based on a schedule included in the initially defined parameters, the initially defined parameters including a first set of parameters for conducting the first phase and a second set of parameters for conducting the second phase, wherein the instructions for conducting the messaging campaign cause the system to:
conduct the first phase of the messaging campaign in accordance with the first set of parameters, the first set of parameters defining at least a first group of intended recipients of a first message and a respective first distribution channel;
	responsive to conducting the first phase of the messaging campaign, track online activity associated with one or more members of the first group, wherein the online activity occurs in temporal alignment with the first phase and is associated with a store;
identifying the one or more members as belonging to a subgroup of the first group and change the second set of parameters for delivering a second message to the one or more members; [[and]]
	prior to conducting the second phase of the messaging campaign, generate a recommendation to conduct the second phase of the messaging campaign for the one or more members using the changed second set of parameters[[.]];
	conduct the second phase of the messaging campaign according to the changed second set of parameters for the subgroup; and
conduct the second phase of the messaging campaign for a remainder of the first group according to the second set of parameters included in the initially defined parameters.

Allowable Subject Matter
Claims 1-5, 8-20 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are O’Brien et al. (20180219830) and Kim (20160373513). As per independent claims 1, 13, 20 the prior art of record O’Brien discloses:
A system comprising:
prior to conducting the second phase of the messaging campaign, generate a recommendation to conduct the second phase of the messaging campaign for the one or more members using the changed second set of parameters (par 138).
Kim discloses:
based on analysis of the tracked online activity associated with one or more members of the first group, identify the one or more members as belonging to a 
The combination of O’Brien and Kim does not teach:
a processor in communication with a storage, the processor configured to execute instructions in the storage to cause the system to:
conduct a messaging campaign over at least a first phase and a second phase in accordance with initially defined parameters for the messaging campaign, the first and second phases being separated temporally based on a schedule included in the initially defined parameters, the initially defined parameters including a first set of parameters for conducting the first phase and a second set of parameters for conducting the second phase, wherein the processor is configured to execute the instructions for conducting the messaging campaign to cause the system to:
conduct the first phase of the messaging campaign in accordance with the first set of parameters, the first set of parameters defining at least a first group of intended recipients of a first message and a respective first distribution channel;
responsive to conducting the first phase of the messaging campaign, track online activity associated with one or more members of the first group, wherein the online activity occurs in temporal alignment with the first phase and is associated with a store;
conduct the second phase of the messaging campaign according to the changed second set of parameters for the subgroup; and
conduct the second phase of the messaging campaign for a remainder of the first group according to the second set of parameters included in the initially defined parameters.

These uniquely distinct features render claims 1-5, 8-20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALVIN L BROWN/Primary Examiner, Art Unit 3621